Name: 63/46/Euratom, 63/491/EEC: Decision of 10 July 1963 specifying the institution responsible for payment of benefits provided for in the pensions scheme
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  executive power and public service
 Date Published: 1963-08-24

 Important legal notice|31963D049163/46/Euratom, 63/491/EEC: Decision of 10 July 1963 specifying the institution responsible for payment of benefits provided for in the pensions scheme Official Journal 130 , 24/08/1963 P. 2303 - 2304 Finnish special edition: Chapter 1 Volume 1 P. 0025 Danish special edition: Series I Chapter 1963-1964 P. 0045 Swedish special edition: Chapter 1 Volume 1 P. 0025 English special edition: Series I Chapter 1963-1964 P. 0050 Greek special edition: Chapter 01 Volume 4 P. 0000 Spanish special edition: Chapter 01 Volume 6 P. 0003 Portuguese special edition Chapter 01 Volume 6 P. 0003 Special edition in Czech Chapter 01 Volume 01 P. 14 - 15 Special edition in Estonian Chapter 01 Volume 01 P. 14 - 15 Special edition in Hungarian Chapter 01 Volume 01 P. 14 - 15 Special edition in Lithuanian Chapter 01 Volume 01 P. 14 - 15 Special edition in Latvian Chapter 01 Volume 01 P. 14 - 15 Special edition in Maltese Chapter 01 Volume 01 P. 14 - 15 Special edition in Polish Chapter 01 Volume 01 P. 14 - 15 Special edition in Slovakian Chapter 01 Volume 01 P. 14 - 15 Special edition in Slovenian Chapter 01 Volume 01 P. 14 - 15Decisionof 10 July 1963specifying the institution responsible for payment of benefits provided for in the pension scheme(63/46/Euratom)(63/491/EEC)THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY,THE COMMITTEE OF PRESIDENTS OF THE EUROPEAN COAL AND STEEL COMMUNITY,THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY,Having regard to the Regulation on the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Coal and Steel Community, and in particular Article 45 of Annex VIII to the Staff Regulations and Article 43 of the Conditions of Employment;Having regard to Regulation No 31 (EEC), 11 (EAEC) on the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community, [1] and in particular Article 45 of Annex VIII to the Staff Regulations and Article 43 of the Conditions of Employment;HAVE DECIDED AS FOLLOWS:Article 1The institutions specified below shall be responsible for payment of benefits provided for in the pensions scheme for officials and under Title II, Chapter 6, Sections B and C of the Conditions of Employment of Other Servants of the Communities:1. For officials and temporary staff of the Commission of the European Community:the Commission of the European Economic Community;2. For officials and temporary staff of the Commission of the European Atomic Energy Community:the Commission of the European Atomic Energy Community;3. For officials and temporary staff of the High Authority:the High Authority (Pension Fund);4. For officials of the common institutions or organs to whom the transitional provisions of the European Coal and Steel Community Staff Regulations apply:the High Authority (Pension Fund);5. For other officials and temporary staff of the common institutions or agencies:the Commission of the European Economic Community.Article 2This Decision shall enter into force on 1 January 1962.Done, 10 July 1963.For the Committee of PresidentsThe ChairmanA. M. DonnerFor the CouncilThe PresidentJ. M. A. H. Luns[1] OJ No 45, 14.6.1962, p. 1385.--------------------------------------------------